Citation Nr: 1202963	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  05-27 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for left lower lobectomy for hemoptysis due to bronchiectasis, interstitial lung disease and pulmonary fibrosis (originally claimed as asbestos-related lung disease).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1950 to December 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied a petition to reopen a claim for service connection for the identified pulmonary disorder.  An August 2008 Board decision reopened the claim, and then remanded it for further evidentiary development.  In March 2010, the Board remanded the case again for clarifying medical opinion.


FINDING OF FACT

The Veteran's currently manifested interstitial lung disease (ILD) with pulmonary fibrosis results from in-service asbestos exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left lower lobectomy for hemoptysis due to bronchiectasis, interstitial lung disease and pulmonary fibrosis (originally claimed as asbestos-related lung disease) have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his currently diagnosed pulmonary disorders are causally related to asbestos exposure during active service.  Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The date of this amended material is December 13, 2005.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).  

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).  

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not:  (1)  service records demonstrate the veteran was exposed to asbestos during service; (2)  development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3)  a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).  

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. 

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

The facts of this case may be briefly summarized.  The Veteran currently manifests ILD and pulmonary fibrosis which, according to multiple physician opinions, could be consistent with asbestos exposure.  However, a September 2009 VA pulmonary attending physician stated that the majority of ILD cases have no clear explanation or connection to a causative agent.  For purposes of this decision, the Board accepts as a factual premise that the Veteran's ILD and pulmonary fibrosis could be deemed an asbestos-related disease should actual asbestos exposure be established.

The Veteran's service personnel records reflect his service as a Boatswain's Mate (BM) on the U.S.S. KULA GULF (CVE-108) from March 1951 to July 1954.  The Veteran's representative has cited a website on mesothelioma which reports the U.S.S. KULA GULF as containing a variety of asbestos-containing products.  The representative also cites a Wikipedia article on asbestos which indicates that World War II Era ships wrapped pipes, lined boilers, and covered engine parts with asbestos.  These articles are consistent with the historical information contained in the M21-1MR.  For purposes of this decision, the Board accepts as a factual premise that the U.S.S. KULA GULF contained asbestos products.

In a June 2004 statement, the RO asserted that the Veteran's military occupational specialty as a Boatswain's Mate "involved minimal exposure to asbestos."  This is a factually incorrect statement.  The RO was referring to a 2002 VA Memorandum wherein the Department of the Navy informed VA that, in general, an individual with a Boatswain's Mate MOS would have had a minimal probability of asbestos exposure.  Thus, even with application of the benefit of the doubt rule, the probability of exposure would be too low to concede asbestos exposure based on the Veteran's MOS alone.  See 38 C.F.R. § 3.102.

In this case, the Veteran is conceded to have been exposed to asbestos during the recommissioning and refitting of the USS KULA-GULF at the Boston Navy Shipyard from February 15, 1951 to April 17, 1951.  In opinions dated September 2009 and June 2011, a VA pulmonary physician found that it was most unlikely that this short-term asbestos exposure had any relationship to the Veteran's currently diagnosed pulmonary disorders.  Thus, the September 2009 and June 2011 opinions provide evidence against this claim. 

However, the record also includes an April 2010 VA opinion which states as follows:

It is at least as likely as not that the Veteran's pulmonary fibrosis is etiologically related to his service, namely asbestos exposure while assigned to the USS Kula Gulf.  During those 4 years he was in the top bunk underneath pipes that were covered with asbestosis therefore the Veteran demonstrated some exposure to asbestos while in the service, which lasted for 4 years.  It is known that the pulmonary fibrosis that the Veteran has can be caused by exposure to asbestos even with such a relatively exposure like 4 years.

Notably, in May 2009, the VA examiner who provided the unfavorable September 2009 and June 2011 opinions, also provided the following opinion:

Veteran does have clinical and radiological picture of interstitial pulmonary fibrosis, which is consistent with the clinical presentation of usual interstitial pneumonia.  Veteran demonstrated some exposure to asbestos while in service, which lasted for 4 years.  It is known that condition that veteran has can be caused by exposure to asbestos even with such as relatively short exposure like 4 years.  It is difficult to deny that as well as prove that condition that veteran has is purely related to asbestosis.

The Board observes that the Department of the Navy's determination that a Boatswain's Mate would have had minimal probability of exposure to asbestos is a generalized estimation based upon the known duties of a Boatswain's Mate.  It is unclear whether this estimation took into account details of an individual's experience, such as the Veteran's personal experience of sleeping in the top bunk near asbestos-wrapped pipes.  The Board cannot simply discount the Veteran's claim of asbestos exposure from these pipes, which the VA medical examiners accept as medically possible.  

The Board must also observe that the Veteran has no nonservice-related asbestos exposure.  This fact, taken together with the medical assessment that the Veteran's clinical and radiological picture of interstitial pulmonary fibrosis is consistent with prior asbestos exposure, leads to a greater likelihood that the Veteran, in fact, was exposed to asbestos while sleeping in the top bunk near asbestos-wrapped pipes.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's currently manifested ILD with pulmonary fibrosis results from in-service asbestos exposure.  The claim, therefore, is granted.  38 U.S.C.A. § 5107(b).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, the Board has granted the benefit being sought on appeal in full.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be discussed. 


ORDER

Service connection for left lower lobectomy for hemoptysis due to bronchiectasis, interstitial lung disease and pulmonary fibrosis (originally claimed as asbestos-related lung disease) is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


